Cite as 2014 Ark. 228

                  SUPREME COURT OF ARKANSAS
                                        No.   CV-13-741

                                                   Opinion Delivered May   15, 2014

DONALD RAY PETERSON
                   APPELLANT                       PRO SE APPEAL FROM THE
                                                   JEFFERSON COUNTY CIRCUIT
V.                                                 COURT,
                                                   [NO. 35CV-13-68]
JUDGES OF THE JEFFERSON
COUNTY CIRCUIT COURT: WILLIAM                      HONORABLE JOHN LINEBERGER,
W. BENTON, EARNEST E. BROWN, JR.,                  SPECIAL JUDGE
JODIE RAINES DENNIS, LEON N.
JAMISON, ROBERT H. WYATT, JR.;
ARKANSAS ATTORNEY GENERAL                          AFFIRMED.
                       APPELLEES


                                       PER CURIAM


       Now before us is an appeal brought by appellant Donald Ray Peterson from the order

of the Jefferson County Circuit Court entered May 30, 2013, dismissing appellant’s pro se

petition for declaratory judgment. To understand the claims raised by appellant in the petition,

it is necessary to set out some of the prior legal proceedings undertaken by appellant.

       In 1992, in Crawford County Case No. 17CR-91-331, appellant entered a plea of guilty

to attempted capital murder, kidnapping, and aggravated robbery. Also in 1992, in Sebastian

County Case No. 66CR-91-1085, appellant entered a plea of guilty to first-degree murder, and

in Case No. 66CR-92-238, he pled guilty to attempted first-degree escape and attempted battery.

An aggregate sentence of life imprisonment was imposed on the judgments.

       In 1998, appellant filed a belated petition for postconviction relief in Sebastian County

that was denied. He appealed to this court, and the appeal was dismissed on the ground that the
                                      Cite as 2014 Ark. 228

petition filed in the trial court was untimely pursuant to Arkansas Rule of Criminal Procedure

37.2 (1992). Peterson v. State, CR-98-980 (Ark. Jan. 14, 1999) (unpublished per curiam).

       In 2005, appellant filed a petition for writ of habeas corpus in the trial court in Crawford

County, challenging the judgment of conviction entered in that county in 1992. Relief was

denied, and appellant appealed to this court. The appeal was dismissed because appellant was

in custody in Jefferson County when the petition was filed, and a writ of habeas corpus could

not be returned in Crawford County to effect his release. Peterson v. State, CR-05-1177 (Ark. Feb.

2, 2006) (unpublished per curiam).

       In 2006, appellant filed a petition for writ of habeas corpus in Jefferson County in the

circuit court located in the county where he was incarcerated. The petition was denied. No

appeal was taken, and this court denied a motion to proceed with a belated appeal. Peterson v.

State, CV-07-1331 (Ark. Feb. 21, 2008) (unpublished per curiam) (original docket no. 07-1331).

       In 2008, appellant filed another petition for writ of habeas corpus in Jefferson County,

contending that the writ should issue because he was charged by information in his Crawford

and Sebastian county cases rather than by grand-jury indictment. We dismissed the appeal on

the ground that there was no basis stated for the writ to issue. Peterson v. State, CV-09-398 (Ark.

Sept. 24, 2009) (unpublished per curiam) (original docket no. 09-398).

       In 2013, appellant filed in the Jefferson County Circuit Court a petition for declaratory

judgment, made up of a series of questions framed as interrogatories, statements of law, and the

affidavits of approximately ninety prison inmates who asserted that they, like appellant, had been

deprived of justice and liberty. The crux of the petition appeared to be the claim that appellant



                                                2
                                      Cite as 2014 Ark. 228

and others had been denied their rights to release on a writ of habeas corpus or some other legal

remedy by the judges who had denied appellant’s pleadings, the justices of this court, and the

Attorney General.1 In the petition, appellant advanced many of the arguments that he had raised

in his prior pleadings and, in essence, sought to collaterally attack the correctness of the rulings

on those pleadings and the decisions of this court upholding those rulings on appeal. The

special judge who was appointed to consider the petition for declaratory judgment granted a

motion to dismiss, and appellant brings this appeal. We affirm the order inasmuch as it is clear

from the record that the petition was without merit, and it was barred as a matter of law.2

       When reviewing a circuit court’s order granting a motion to dismiss, we treat the facts

alleged in the complaint as true and view them in the light most favorable to the plaintiff. See

Biedenharn v. Thicksten, 361 Ark. 438, 206 S.W.3d 837 (2005). “In viewing the facts in the light

most favorable to the plaintiff, the facts should be liberally construed in the plaintiff’s favor.

Our rules require fact pleading, and a complaint must state facts, not mere conclusions, in order

to entitle the pleader to relief.” Id. at 441, 206 S.W.3d 840 (citations omitted). Our standard of

review for the granting of a motion to dismiss is whether the circuit court abused its discretion.

Doe v. Weiss, 2010 Ark. 150.

       There was no abuse of discretion in the instant matter. First, the circuit judges who had

ruled against appellant’s pleadings over the years had judicial immunity for actions taken in the

       1
         While Judges Benton, Brown, and Jamison were named as respondents in the petition
for declaratory judgment, none of them acted on any of the earlier pleadings that appellant had
filed in the Jefferson County Circuit Court.
       2
        Appellant filed a request for oral argument in this appeal. Oral argument is not
necessary to the proper consideration of the issues in this appeal; therefore, the request is moot.

                                                 3
                                      Cite as 2014 Ark. 228

execution of their judicial duties. The United States Supreme Court noted in Pierson v. Ray, 386
U.S. 547 (1967) that it is the judge’s duty to decide all cases within the judge’s jurisdiction,

including cases that evoke intense feelings in the litigants, and that the judge should not have to

fear that dissatisfied persons will proceed against the judge with litigation. This immunity

provides the judge with, not merely a defense from liability for the judge’s actions, but absolute

immunity from suit. See Mitchell v. Forsythe, 472 U.S. 511 (1985). The scope of a judge’s

jurisdiction is broadly construed where the subject at issue is the immunity of the judge from

suit. Stump v. Sparkman, 435 U.S. 349 (1978). If the judicial officer has jurisdiction of the person

and of the subject matter, he or she is exempt from civil liability so long as the actions are within

the judicial officer’s judicial capacity. See Hutson v. State, 171 Ark. 1132, 287 S.W. 398 (1926).

The two-part test for judicial immunity established by Stump, 435 U.S. 349, requires that we

determine whether the judges named by appellant in his petition for declaratory judgment had

subject-matter jurisdiction to act on the pleadings that he filed in the Jefferson County Circuit

Court, and whether the acts about which appellant complains were judicial acts. Clearly, the

judges had subject-matter jurisdiction to hear the pleadings filed by appellant and to render a

decision in their judicial capacities. Accordingly, the judges were entitled to judicial immunity.

       It should also be noted that appellant’s collateral challenge to the rulings made in his

cases in the past was not a ground for a declaratory judgment. Appellant invoked Arkansas

Code Annotated sections 16-111-101- to -111 (Repl. 2006), which provides that the purpose of

the declaratory-judgment statutory scheme is to settle and to afford relief from uncertainty and

insecurity with respect to rights, status, and other legal relations. McCutchen v. City of Ft. Smith,



                                                 4
                                      Cite as 2014 Ark. 228

2012 Ark. 452, ___ S.W.3d ___. This court has held that there are four requisite conditions

before declaratory relief may be granted: (1) there must exist a justiciable controversy; (2) the

controversy must be between persons whose interests are adverse; (3) the party seeking relief

must have a legal interest in the controversy; (4) the issue involved in the controversy must be

ripe for judicial determination. Ark. Dep’t of Human Servs. v. Ross-Lawhon, 290 Ark. 578, 721
S.W.2d 658 (1986). The declared legislative purpose is “to settle and to afford relief from

uncertainty and insecurity with respect to rights, status, and other legal relations.” Ark. Code

Ann. § 16-111-102(a). Here, appellant’s pleadings were denied, and he either appealed from the

orders or filed a motion for belated appeal. He had no justiciable claim against any of the circuit

court judges or any justice of this court regarding the decisions rendered in those cases. A

declaratory-judgment proceeding is not a means of retrying a cause of action. See Wise v. Norris,

2011 Ark. 362 (per curiam).

       Intertwined throughout appellant’s petition was the allegation that he had been denied

due process of law and equal protection of law by the judges who ruled on his cases, the

Attorney General, and this court. As to the due-process claim, the fundamental requirement of

due process is the opportunity to be heard at a meaningful time and in a meaningful manner.

See Ark. Dep’t of Corr. v. Bailey, 368 Ark. 518, 247 S.W.3d 851 (2007) (citing Mathews v. Eldridge,

424 U.S. 319 (1976)). Appellant’s claim is primarily that he was denied a hearing on the

pleadings he filed in circuit court and denied relief. Appellant had the opportunity to make his

arguments to the courts, and he had the right to appeal from the orders that denied the relief

sought. He made no showing that he was entitled to a hearing on each pleading or that the



                                                5
                                      Cite as 2014 Ark. 228

respondents to the petition for declaratory judgment denied him due process of law.

       With respect to the equal-protection allegation, appellant claimed that some citizens were

treated differently in obtaining habeas-corpus relief. The Equal Protection Clause permits

classifications that have a rational basis and are reasonably related to a legitimate government

purpose. See Graves v. Greene Cnty, 2013 Ark. 493, ___ S.W.3d ___. Equal protection does not

require that persons be dealt with identically; it only requires that classification rest on real and

not feigned differences, that the distinctions have some relevance to the purpose for which the

classification is made, and that their treatment be not so disparate as to be arbitrary. Bakalekos

v. Furlow, 2011 Ark. 505, 410 S.W.3d 564. Appellant contends on appeal that this court’s

decisions on equal protection are “absurd,” but the fact remains that appellant failed to state

facts from which it could be determined that any person or group of persons was denied equal

protection by the laws governing habeas proceedings or the application of such laws. For that

reason, he failed to establish an equal-protection violation.

       Appellant argues on appeal that the special judge who ruled on his petition for

declaratory judgment did not have jurisdiction to do so on the ground that the judge exceeded

his authority by misapplying the law and dismissing the petition. Appellant’s reasoning is

unclear, but it will suffice to say that he offers nothing to establish that this court’s appointment

of the judge to hear the matter was invalid.

       In a convoluted claim at the close of his brief, appellant contends that, either it is the

special judge who is the real appellee in this appeal, or that the special judge is one of the

appellees, because appellant named the special judge in the heading on the notice of appeal. It



                                                 6
                                       Cite as 2014 Ark. 228

is not clear what specific relief, if any, appellant is seeking by including the statement in his brief.

Appellant said in the notice of appeal that the appeal was being taken from the order entered

May 30, 2013, which was the order that dismissed the petition for declaratory judgment. The

May 30, 2013 order listed the Attorney General and the circuit judges whom appellant named

as respondents to the petition for declaratory judgment as parties. The fact that appellant is

arguing on appeal that the special judge erred in the May 30, 2013 order does not make the

special judge an appellee in the appeal.

        Affirmed.

        Donald Ray Peterson, pro se appellant.

        Dustin McDaniel, Att’y Gen., by: Dennis R. Hansen, Ass’t Att’y Gen., for appellee.




                                                   7